Citation Nr: 0505192	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03 32-823	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the veteran's claim for a separate rating for 
bilateral hearing loss, and assigned a 30 percent rating.  
The RO also continued the rating of his tinnitus at 10 
percent.  He appealed, requesting separate 10 percent ratings 
for tinnitus in each ear.  


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001, VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2004).  

The duty to notify and assist provisions of the VCAA is 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in October 2001, after 
enactment of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that the 
statutory and regulatory provisions pertaining to VA's duties 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In this particular case, the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of separate ratings for bilateral tinnitus.  Thus, 
additional evidence will not change the outcome of the 
appeal.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Factual Background

The veteran was service connected for bilateral hearing loss 
with tinnitus retroactively from September 1945, and assigned 
an initial noncompensable (0 percent) rating.  The rating was 
increased to 10 percent effective since April 1952.  

The report of the March 2002 VA audiological examination 
indicates the veteran had hearing loss in both ears.  
Constant bilateral tinnitus was also noted.

Governing Laws and Regulations and Analysis

As an initial matter, the Board notes that Diagnostic Code 
(DC) 6260 was revised effective in June 2003 to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2004).  In the veteran's representative's May 2003 notice of 
disagreement (NOD), he cites Wanner v. Principi, 17 Vet. App. 
4 (2003), rev'd on other grounds by 270 F.3d 1124 (Fed. Cir. 
2004), in support of his contention that the veteran is 
entitled to separate 10 percent ratings for tinnitus in each 
ear.  

In Wanner, the appellants filed their respective claims prior 
to the June 2003 revision of DC 6260.  So they argued VA must 
apply the law in effect prior to June 2003, which did not 
expressly prohibit the assignment of separate ratings.  They 
argued that Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
required VA to apply the prior law since it was more 
favorable to them.  The Court found that the Board did not 
adequately provide reasons and bases for its decision, and 
remanded the issue back to the Board for further 
consideration.

In Karnas, the Court held that where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma, 341 F.3d at 1328-29, the United 
States Court of Appeals for the Federal Circuit (the Federal 
Circuit) expressly overruled the Court's holding in Karnas to 
the extent that decision allowed the retroactive application 
of a statute or regulation, where the statute or regulation 
did not expressly provide for retroactive application.  
Although the appellants, in Wanner, asserted that the holding 
in Kuzma applied only to application of the VCAA, the Federal 
Circuit's decisions leading up to the decision in Kuzma 
clearly show that it was the intent of the Federal Circuit to 
overrule the holding in Karnas as it might be applied to any 
change in a statute or regulation.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  The veteran is, therefore, at least 
entitled to application of the prior version of the 
regulation for the months of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that DC 
6260, as in effect prior to June 2003, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
the tinnitus was perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear could 
not be assigned under DC 6260 or any other diagnostic code.  
See VAOPGCPREC 2-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).  

Turning now to the applicability of 38 C.F.R. § 4.25(b), that 
regulation provides that except as otherwise provided in the 
Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2004).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03, the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus.  Citing The Merck Manual 
665 (17th ed. 1999).  VA also discussed the nature of 
tinnitus in the proposed amendment to DC 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus):  mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2004).

The Rating Schedule does provide for separate ratings for a 
single disease entity that has multiple manifestations.  
For example, several of the diagnostic codes pertaining to 
the feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that effects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears, however, does not 
result in significantly greater impact on the functioning of 
the auditory system, in comparison to having tinnitus in only 
one ear.

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the diagnostic codes pertaining to the feet provide that the 
same rating applies regardless of unilateral or bilateral 
involvement.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 
10 percent rating, indicating that the disability is of 
insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, DC 6207 provides a 
30 percent rating for the complete loss of one auricle, and a 
50 percent rating for the complete loss of both auricles.  
None of the remaining diagnostic codes pertaining to the 
auditory system provide for unilateral versus bilateral 
involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The Supreme Court also held in Brown, 
however, that "[a]mbiguity is a creature not of definitional 
possibilities but of statutory context. . . " Brown, 513 U.S. 
at 118 (citations omitted).  By reading the rating criteria 
for DC 6260 in the context of the remaining provisions of the 
Rating Schedule, it is clear that a maximum 10 percent rating 
may be assigned for tinnitus, regardless of whether it is 
unilateral or bilateral, and that separate 10 percent ratings 
cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional.  This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading DC 6260 in the context of the 
remaining diagnostic codes pertaining to the auditory system, 
the diagnostic code clearly indicates that a 10 percent 
rating applies to recurrent tinnitus, regardless of whether 
the involvement is unilateral or bilateral.  For these 
reasons the Board finds that the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  


ORDER

The claim of entitlement to separate 10 percent disability 
ratings for bilateral tinnitus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


